UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto 000-50327 (Commission File Number) iPass Inc. (Exact name of Registrant as specified in its charter) Delaware 93-1214598 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 3800 Bridge Parkway Redwood Shores, California 94065 (Address of principal executive offices, including zip code) (650) 232-4100 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer. or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act). Large accelerated filer £Accelerated filer RNon-accelerated filer £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R The number of shares outstanding of the Registrant’s Common Stock, $0.001 par value, as of July 31, 2007 was 62,317,351. iPASS INC. AND SUBSIDIARIES FORM 10-Q FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2007 TABLE OF CONTENTS Part I. Financial Information: 3 Item 1. Financial Statements 3 a) Condensed Consolidated Balance Sheets as of June 30, 2007 and December 31, 2006 3 b) Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2007 and 2006 4 c) Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2007 and 2006 5 d) Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 26 Part II. Other Information: 27 Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults upon Senior Securities 28 Item 4. Submission of Matters to a Vote of Security Holders 28 Item 5. Other Information 29 Item 6. Exhibits 29 SIGNATURE 30 EXHIBIT INDEX 31 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements iPASS INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited, in thousands) June 30, 2007 December 31, 2006 ASSETS Current assets: Cash and cash equivalents $ 39,696 $ 15,492 Short-term investments 41,345 83,708 Accounts receivable, net of allowance for doubtful accounts of $2,281 and $3,282, respectively 31,736 28,579 Prepaid expenses and other current assets 7,986 6,341 Short-term deferred income tax assets 8,868 8,070 Total current assets 129,631 142,190 Property and equipment, net 10,673 10,519 Other assets 4,274 3,344 Long-term deferred income tax assets 14,952 14,952 Acquired intangible assets, net 11,605 13,705 Goodwill 78,757 78,757 Total assets $ 249,892 $ 263,467 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 15,901 $ 14,830 Accrued liabilities 12,027 16,482 Deferred revenue — short-term 6,484 5,411 Total current liabilities 34,412 36,723 Deferred revenue — long-term 871 1,468 Other long-term liabilities 1,444 1,969 Total liabilities 36,727 40,160 Stockholders’ equity: Common stock 62 63 Additional paid-in capital 242,383 249,800 Accumulated other comprehensive loss (51 ) (98 ) Accumulated deficit (29,229 ) (26,458 ) Total stockholders’ equity 213,165 223,307 Total liabilities and stockholders’ equity $ 249,892 $ 263,467 See Accompanying Notes to the Condensed Consolidated Financial Statements 3 iPASS INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited, in thousands, except share and per share amounts) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Revenues $ 47,597 $ 47,384 $ 94,485 $ 91,654 Operating expenses (1): Network access 17,273 14,230 33,543 26,762 Network operations 8,783 8,598 16,981 15,562 Research and development 5,438 6,163 10,895 11,694 Sales and marketing 13,868 15,238 27,294 30,053 General and administrative 5,059 6,212 10,818 12,074 Restructuring charges (169 ) 1,035 (152 ) 1,035 Amortization of intangibles 1,050 1,050 2,100 1,871 Total operating expenses 51,302 52,526 101,479 99,051 Operating loss (3,705 ) (5,142 ) (6,994 ) (7,397 ) Interest income 851 863 1,600 1,990 Loss before income taxes (2,854 ) (4,279 ) (5,394 ) (5,407 ) Benefit from income taxes (541 ) (2,225 ) (2,623 ) (2,941 ) Net loss before cumulative effect of change in accounting principle $ (2,313 ) $ (2,054 ) $ (2,771 ) $ (2,466 ) Cumulative effect of change in accounting principle, net of zero tax effect — — — (347 ) Net loss $ (2,313 ) $ (2,054 ) $ (2,771 ) $ (2,119 ) Net loss per share before cumulative effect of change in accounting principle: $ (0.04 ) $ (0.03 ) $ (0.04 ) $ (0.04 ) Per share effect of cumulative change in accounting principle: $ — $ — $ — $ (0.00 ) Net loss per share: $ (0.04 ) $ (0.03 ) $ (0.04 ) $ (0.03 ) Number of shares used in per share calculations: 63,970,122 64,937,720 63,597,597 64,830,301 (1)Stock-based compensation is included in the following expense line items: Network operations $ 258 $ 302 $ 393 $ 509 Research and development 327 348 601 649 Sales and marketing 527 727 769 1,259 General and administrative 655 411 1,201 801 See Accompanying Notes to the Condensed Consolidated Financial Statements 4 iPASS INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited, in thousands) Six Months Ended June 30, 2007 2006 Cash flows from operating activities: Net loss $ (2,771 ) $ (2,119 ) Adjustments to reconcile net loss to net cash used in operating activities: Amortization of stock-based compensation for employees 2,963 3,218 Amortization of acquired intangibles 2,100 1,871 Depreciation and amortization 2,612 2,998 Deferred income tax (832 ) (1,553 ) Change in provision for doubtful accounts (407 ) 405 Cumulative effect of change in accounting principle — (347 ) Changes in operating assets and liabilities: Accounts receivable (2,750 ) (2,427 ) Prepaid expenses and other current assets (1,645 ) (316 ) Other assets 80 (708 ) Accounts payable 1,071 (1,363 ) Other liabilities and long-term deferred revenue (48 ) 1,318 Accrued liabilities (4,456 ) (2,134 ) Net cash used in operating activities (4,083 ) (1,157 ) Cash flows from investing activities: Purchases of short-term investments (238,957 ) (93,055 ) Maturities of short-term investments 281,265 153,851 Cash used in acquisitions, net of cash acquired — (77,960 ) Restricted cash pledged for letter of credit (1,010 ) — Purchases of property and equipment (2,629 ) (2,319 ) Net cash provided by (used in) investing activities 38,669 (19,483 ) Cash flows from financing activities: Proceeds from issuance of common stock 1,673 4,798 Cash used in repurchase of common stock (12,055 ) (6,000 ) Tax benefit from employee stock option plans — 44 Net cash used in financing activities (10,382 ) (1,158 ) Net increase (decrease) in cash and cash equivalents 24,204 (21,798 ) Cash and cash equivalents at beginning of period 15,492 37,829 Cash and cash equivalents at end of period $ 39,696 $ 16,031 See Accompanying Notes to the Condensed Consolidated Financial Statements 5 iPASS INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1. Basis of Presentation The accompanying financial data has been prepared by the Company, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations. The December 31, 2006 Condensed Consolidated Balance Sheet was derived from audited financial statements, but does not include all disclosures required by generally accepted accounting principles. However, the Company believes that the disclosures are adequate to make the information presented not misleading. On February 15, 2006, the Company acquired GoRemote Internet Communications, Inc. (“GoRemote”). The effects of this transaction as well as the results of operations of GoRemote from February 15, 2006 through June 30, 2007 are included in our results of operations. The preparation of condensed consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. In the opinion of management, the accompanying unaudited condensed consolidated financial statements reflect all adjustments (which include normal recurring adjustments, except as disclosed herein) necessary to present fairly the Company’s financial position, results of operations, and cash flows for the interim periods presented. The results of operations for the six months ended June 30, 2007 are not necessarily indicative of the operating results for the full fiscal year or any future periods. In the quarter ended June 30, 2007, the Company recorded a $179,000 credit to correct restructuring expense for the quarters ended June 30, and December 31, 2006.The Company also corrected its stock compensation expense for the fiscal quarter ended March 31, 2007 by reducing such expense by approximately $65,000 in the quarter ended June 30, 2007. Reclassifications Certain cash flows related to the amortization of premium on available for sale securities have been reclassified between Net cash provided by operating activities and Net cash used in investing activities for the six months ended June 30, 2006. The reclassifications are as follows (in thousands): As previously reported Reclassification As reported Consolidated Statement of Cash Flows Depreciation and amortization $ 2,640 $ 358 $ 2,998 Change in prepaid expenses and other current assets (969 ) 261 (708 ) Net cash used in operating activities (1,776 ) 619 (1,157 ) Maturities of short term investments 154,470 (619 ) 153,851 Net cash provided by investing activities (18,864 ) (619 ) (19,483 ) Note 2. Summary of Significant Accounting Policies The Company’s significant accounting policies were described in Note 2 of its audited Consolidated Financial Statements for the fiscal year ended December 31, 2006, included in the Annual Report on Form 10-K. There have been no significant changes to these accounting policies. Recent Accounting Pronouncements With the exception of the Financial Accounting Standards Board statement defined below, there have been no significant changes in recent accounting pronouncements during the six months ended June 30, 2007 as compared to the recent accounting pronouncements described in the Annual Report on Form10-K for the fiscal year ended December31, 2006. In February2007, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards (“SFAS”) No.159, The Fair Value Option for Financial Assets and Financial Liabilities—Including an amendment of FASB Statement No.115 (“SFAS No.159”). SFAS No.159 expands the use of fair value accounting but does not affect existing standards which require assets or liabilities to be carried at fair value. The objective of SFAS No.159 is to improve financial reporting by providing companies with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions. Under SFAS No.159, a company may elect to use fair value to measure eligible items at specified election dates and report unrealized gains and losses on items for which the fair value option has been elected in earnings at each subsequent reporting date. Eligible items include, but are not limited to, accounts and loans receivable, available-for-sale and held-to-maturity securities, equity method investments, accounts payable, guarantees, issued debt and firm commitments. If elected, SFAS No.159 is effective for fiscal years beginning after November15, 2007. The Company is currently assessing whether fair value accounting is appropriate for any of its eligible items and cannot estimate the impact, if any, on its results of operations and financial position. 6 Note 3. Business Combinations On February 15, 2006, the Company completed its acquisition of GoRemote, a publicly-traded company headquartered in Milpitas, California that provided secure managed virtual business network services. The Company plans to expand its product offering to its customers by offering GoRemote’s managed broadband services for branch offices and teleworkers. The Company acquired 100% of the outstanding shares of GoRemote paying approximately $78.9 million in cash, to acquire approximately 43.3 million shares of common stock for $1.71 per share and approximately 541,631 shares of Series A preferred stock for $3.37 per share. The purchase price included approximately $3.1 million in direct transaction costs including legal and valuation fees. In addition, iPass assumed outstanding options to acquire approximately 8.3 million shares of GoRemote common stock, and converted those into options to acquire approximately 1.7 million shares of iPass common stock. The results of operations of GoRemote are included in the Company’s Condensed Consolidated Statement of Operations beginning February 15, 2006, the date of the transaction closing. The following table summarizes the allocation of the purchase price based on the fair values of the tangible assets acquired and the liabilities assumed at the date of acquisition (in thousands): Cash consideration for common and preferred stock $ 75,806 Fair value of options assumed 5,826 Direct transaction costs 3,097 Total purchase price $ 84,729 Under the purchase method of accounting, the total purchase price as shown in the table above is allocated to GoRemote’s net tangible and intangible assets based on their estimated fair values as of February 15, 2006. Management has allocated the purchase price based on various factors. The allocation of the purchase price is as follows (in thousands): Cash acquired $ 6,706 Accounts receivable 7,138 Other tangible assets acquired 2,550 Deferred tax assets 14,637 Amortizable intangible assets: Customer relationships 7,600 Supplier contracts 950 Internally developed software 350 Goodwill 60,578 Restructuring liabilities (1,249 ) Deferred revenue (1,025 ) Deferred tax liabilities (3,626 ) Other liabilities assumed (9,880 ) Total purchase price $ 84,729 Goodwill represents the excess of the purchase price over the fair value of tangible and identifiable intangible assets. The unaudited condensed consolidated statements of operations do not reflect the amortization of goodwill acquired in the proposed merger, consistent with the guidance in the Financial Accounting Standards Board Statement No. 142, Goodwill and OtherIntangible Assets. The Company believes that its purchase of GoRemote resulted in the allocation of considerable amounts to goodwill because of significant synergistic and strategic benefits that it expects to realize from the acquisition. The Company believes that it, unlike other market participants, had unique opportunities to generate revenues and profits through (1) the Company’s ability to convert its existing dial-up customer base to broadband services and (2) its ability to sell expanded services into GoRemote’s existing customer base. Further, the Company acquired an R&D and sales force from GoRemote that was familiar with broadband technologies, a much more significant growth segment than iPass’ current dial-up service. The value of the workforce-in-place was subsumed into goodwill as required by SFAS 141, BusinessCombinations. Restructuring costs of $1.2 million relate primarily to costs for abandoned excess facilities. Pursuant to Emerging Issues Task Force Issue No. 95-3, Recognition of Liabilities in Connection with a Purchase Business Combination, all restructuring charges related to the acquisition are recognized as part of the purchase price allocation. The Company completed the relocation of all GoRemote employees and vacated the GoRemote facilities in the second quarter of 2006. 7 Amortization of other intangibles has been provided over the following estimated useful lives: customer relationships (Mobile Office) — 4 years, supplier contracts — 4 years; customer relationships (Fixed Broadband) — 7 years; internally developed software — 7 years. The following represents the annual amortization of acquired intangibles (in thousands): Fiscal Year 2007 $ 1,834 2008 1,834 2009 1,834 2010 685 2011 521 2012 521 2013 66 $ 7,295 The following unaudited pro forma information represents the results of operations for iPass and GoRemote for the three and six months ended June 30, 2006 as if the acquisition had been consummated as of January 1, 2006. This pro forma information does not purport to be indicative of what may occur in the future (in thousands, except per share amounts): Three Months Ended June 30, 2006 Six Months Ended June 30, 2006 Total revenue $ 47,384 $ 96,677 Net income (loss) $ (2,054 ) $ (6,807 ) Net income (loss) per share: Basic $ (0.03 ) $ (0.10 ) Diluted $ (0.03 ) $ (0.10 ) Number of shares used in per share calculations: Basic 64,937,720 64,830,301 Diluted 64,937,720 64,830,301 Note 4. Goodwill and Intangibles The following table represents a rollforward of goodwill and acquired intangible assets, net (in thousands): December 31, 2006 Balance Amortization June 30, 2007 Balance Goodwill $ 78,757 $ — $ 78,757 Intangibles: Existing technology 4,361 (806 ) 3,555 Patent/Core technology 1,564 (281 ) 1,283 Maintenance agreements and certain relationships 256 (33 ) 223 Customer relationships 6,476 (836 ) 5,640 Supplier contracts 742 (119 ) 623 Internally developed software 306 (25 ) 281 $ 92,462 $ (2,100 ) $ 90,362 Total amortization expense related to acquired intangible assets is set forth in the table below (in thousands): Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Intangibles: Existing technology $ (403 ) $ (403 ) $ (806 ) $ (806 ) Patent/Core technology (141 ) (141 ) (281 ) (281 ) Maintenance agreements and certain relationships (17 ) (17 ) (33 ) (33 ) Customer relationships (418 ) (418 ) (836 ) (642 ) Supplier contracts (58 ) (58 ) (119 ) (90 ) Internally developed software (13 ) (13 ) (25 ) (19 ) $ (1,050 ) $ (1,050 ) $ (2,100 ) $ (1,871 ) 8 The following tables set forth the carrying amount of other intangible assets that will continue to be amortized (in thousands): June 30, 2007 Amortization Life Gross Carrying Amount Accumulated Amortization Net Carrying Amount Intangibles: Existing technology 4-8 yrs $ 7,900 $ (4,345 ) $ 3,555 Patent/Core technology 4-8 yrs 2,800 (1,517 ) 1,283 Maintenance agreements and certain relationships 5 yrs 400 (178 ) 222 Customer relationships 4-7 yrs 8,100 (2,459 ) 5,641 Supplier contracts 4 yrs 950 (327 ) 623 Internally developed software 7 yrs 350 (69 ) 281 $ 20,500 $ (8,895 ) $ 11,605 December 31, 2006 Amortization Life Gross
